Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        December 8, 2015
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 46148-0-II


                                 Respondent,

           v.

    JOHN R. RING,                                             UNPUBLISHED OPINION

                                 Appellant.


         MAXA, J. — John Ring appeals his conviction for first degree possession of stolen

property.1 He argues that there was insufficient evidence to support his conviction because the

State failed to prove that the market value of the stolen property exceeded $5,000. We agree.

Accordingly, we reverse and dismiss Ring’s conviction for first degree possession of stolen

property.2

                                               FACTS

         On May 17, 2012, someone stole a 2007 Yamaha Wave Runner and a trailer from the

property of Ferdinand Schmitz. William Kennedy testified that Ring stored the Wave Runner

and trailer at Kennedy’s property. The State charged Ring with first degree possession of stolen

property.



1
    Ring also was convicted of bail jumping, but does not challenge that conviction on appeal.
2
  Ring also argues that there was insufficient evidence to support his conviction because the State
failed to prove that he “concealed” the stolen property and that defense counsel was ineffective
because counsel failed to make a discovery request for a police report before trial. Because we
reverse based on insufficiency of evidence of market value, we do not address these issues.
No. 46148-0


       At trial, the to-convict instruction for first degree possession of stolen property

required the State to prove that the value of the stolen property exceeded $5,000. The

jury instructions defined “value” as “the market value of the property at the time and in

the approximate area of the act.” Clerk’s Papers (CP) at 37.

       Sean Haskins, a claims adjuster for Safeco Insurance Company, testified that the

insurance settlement for the Wave Runner and trailer was $13,800. Haskins also testified

that Safeco had sold the Wave Runner and trailer for $4,400 at a subsequent auction.

However, there was no evidence as to whether the $13,800 payment or $4,400 payment

constituted the property’s market value and the State did not provide any other evidence

regarding market value.

       The jury found Ring guilty of first degree possession of stolen property. Ring

appeals his conviction.

                                            ANALYSIS

       Ring argues that the State failed to present sufficient evidence that the market value of

the Wave Runner and trailer exceeded $5,000. We agree.

       The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Homan, 181 Wn.2d 102, 105, 330 P.3d 182 (2014). In a

sufficiency of the evidence claim, the defendant admits the truth of the State’s evidence and all

reasonable inferences drawn from that evidence. Id. at 106. Credibility determinations are made

by the trier of fact and are not subject to our review. State v. Miller, 179 Wn. App. 91, 105, 316

P.3d 1143 (2014). Circumstantial and direct evidence are equally reliable. Id.



                                                  2
No. 46148-0


       Under RCW 9A.56.150, the State was required to prove that Ring possessed stolen

property exceeding $5,000 in value to convict Ring of first degree possession of stolen property.

“Value” means “the market value of the property or services at the time and in the approximate

area of the criminal act.” RCW 9A.56.010(21)(a). “Market value is the price that a well-

informed buyer would pay to a well-informed seller.” State v. Ehrhardt, 167 Wn. App. 934, 944,

276 P.3d 332 (2012). Market value need not be proved by direct evidence. Id. However,

evidence of value other than market value, such as replacement cost, is inadmissible unless it is

first shown that the property has no market value. Id. The determination of market value

involves the application of an objective standard, not the value of property to any particular

person. See State v. Hermann, 138 Wn. App. 596, 602, 158 P.3d 96 (2007).

       At trial, the State presented the testimony of Haskins, the Safeco claims examiner, to

establish the market value of the trailer and Wave Runner. Haskins testified that Safeco paid an

insurance claim to the Wave Runner’s owner in the amount of $13,000 for the Wave Runner and

$800 for the trailer. However, Haskins did not testify regarding the terms of Safeco’s insurance

policy with the owner or whether Safeco’s payment was based on market value of the Wave

Runner or the trailer.

       This evidence was insufficient to allow the jury to reasonably infer that the amount

Safeco paid to the Wave Runner’s owner was at or near the market value of the stolen property.

Because there was no evidence regarding the terms of the insurance policy, the jury would have

had to speculate whether the policy provided for payment of the original purchase price,

replacement cost of a new Wave Runner, market value, or some other value. The insurance

payment may have been evidence of some type of value, but it was not evidence of market value.



                                                 3
No. 46148-0


Accordingly, the jury could not have reasonably concluded beyond a reasonable doubt that the

market value of the Wave Runner and trailer was at or around $13,800.

        Haskins also testified that after the Wave Runner and trailer were recovered, they were

sold at auction for $4,400. The fact that Safeco sold the property at auction for $4,400 is

evidence that the market value of the property was that amount. But there was no testimony or

other evidence that the auction price was below market value. Therefore, the jury would have

had to speculate in order to determine that the actual market value was higher than $4,400.

        Although we view the evidence in a light most favorable to the State, here the State did

not present sufficient evidence from which a reasonable jury could conclude that the value of the

stolen property exceeded $5,000. Therefore, we reverse and dismiss Ring’s conviction for first

degree possession of stolen property.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 WORSWICK, P.J.




 SUTTON, J.



                                                  4